Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/05/2020 and 03/16/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites a “hold device attached to and used in a press tooling” which renders the claim indefinite because it is not clear if the press tooling is required for the hold device since the claim is reciting a hold device but also appears to also positively recite the press tooling.  Essentially it is unclear if the claims are directed to an independent hold device which is capable of and/or for attachment to a press tooling, or if the claim is actively claiming a hold device actively attached to a positively recited 
Claims 2-8 depend from claim 1 and fail to clarify the indefinite language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aso (JP2017-170482A).
Regarding claim 1, Aso discloses a hold device attached to and used in a press tooling, wherein the press tooling includes: a first die unit (21) that has a punch (22) and a holder (24); and a second die unit (31) that has a pad (33) disposed to face the punch and a die (34) disposed to face the holder, the first die unit and the second die unit move closer relative to each other in a press direction to perform press forming on a sheet-like material (40) placed between the first die unit and the second die unit (Figs. 2-4), the holder is provided in a movable manner with respect to the punch in the press direction, and the pad is provided in a movable manner with respect to the die in the press direction (Figs. 2-4), wherein the hold device comprises: a distance member (25) pivotably attached to the holder (Figs. 2-10); and a moving device (integrally attached ¶ [0036] ‖ 5-8) attached to the first die unit such that the distance member attached to the holder is pivotable (See Annotated Fig. 2), and wherein in the press 

    PNG
    media_image1.png
    775
    791
    media_image1.png
    Greyscale

Annotated Fig. 2
Regarding claim 2, Aso discloses the distance member is directly or indirectly subjected to a load in the first direction from the pad in the preventive position to prevent the distance between the pad 
Regarding claim 3, Aso discloses the moving device transmits a force for pivoting the distance member to the distance member at a position different from a position where the distance member is directly or indirectly subjected to the load from the pad (Figs. 2-10).
Regarding claim 4, Aso discloses in the distance member, a distance between the position where the distance member is subjected to the load and a pivoting center is larger than a distance between the position where the force is transmitted from the moving device and the pivoting center (Figs. 2-10).
Regarding claim 5, Aso discloses in the distance member, a distance between the position where the distance member is subjected to the load and a pivoting center is equal to or less than a distance between the position where the force is transmitted from the moving device and the pivoting center (Figs. 2-10).
Regarding claim 6, Aso discloses the moving device includes a repulsive-force generator (¶ [0036] ‖ 5-8), and is directly or indirectly fixed to the punch, the distance member presses the repulsive-force generator in the first direction as the holder moves relative to the punch in the first direction, the repulsive-force generator is pressed by the distance member in the first direction to thereby generate a repulsive force in the second direction, and the distance member pivots from the home position (Fig. 2) toward the preventive position upon receipt of the repulsive force in the second direction from the repulsive-force generator (See Annotated Fig 2).
Regarding claim 7, Aso discloses a supporting member that pivotably supports the distance member, wherein the distance member is attached to the holder via the supporting member (See Annotated Fig 2).
Regarding claim 8, Aso discloses a receiving member (35) that is fixed to the pad such that the receiving member is not in contact with the distance member in the home position and comes into 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chastin M. Brundidge whose telephone number is (571) 272-6331.  The examiner can normally be reached on Mon-Fr 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725